Case 2:17-cr-20278-SFC-MKM ECF No. 53, PageID.277 Filed 12/22/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

       Plaintiff/Respondent,

v.                                                    Civil Case No. 20-11662
                                                      Criminal Case No. 17-20278
Antoine Woods,

       Defendant/Petitioner.                          Honorable Sean F. Cox

_________________________________/

                                ORDER DENYING
                      MOTIONS FOR APPOINTMENT OF COUNSEL

       Acting pro se, Defendant/Petitioner Antoine Woods (“Woods”) filed a motion seeking

relief under 28 U.S.C. § 2255. Woods has also filed motions seeking the appointment of counsel

to assist him with his § 2255 motion.

       There is no constitutional right to the appointment of counsel in civil cases and the Court

has broad discretion in determining whether counsel should be appointed. Childs v. Pellegrin,

822 F.2d 1382, 1384 (6th Cir. 1987). A habeas petitioner may obtain representation at any stage

of the case “[w]henver the United States magistrate or the court determines that the interests of

justice so require.” 18 U.S.C. § 3006A(a)(2).

       In the instant case, after careful examination of the facts and claims presented, the Court

determines that the interests of justice do not require appointment of counsel at this time.

Accordingly, it is ORDERED that Woods’s motion for appoint of counsel is DENIED without

prejudice.
Case 2:17-cr-20278-SFC-MKM ECF No. 53, PageID.278 Filed 12/22/20 Page 2 of 2




      IT IS SO ORDERED.


                                   S/Sean F. Cox
                                   Sean F. Cox
                                   United States District Judge

Dated: December 22, 2020
